Exhibit 10.16
(CHICO'S FAS INC LOGO) [g18224g1822400.gif]
January 29, 2009
Ms. Cynthia Murray
2407 Stanmore Drive
Houston, TX 77019
Dear Cynthia:
It is with great pleasure that we offer you the opportunity to join Chico’s FAS,
Inc. as our Brand President for Chico’s. As you are aware, Chico’s is a
fast-growing respected organization within which this position is a key driver
of our success. As one of the top specialty retailers we offer tremendous
opportunity for personal and professional growth. Please let this letter serve
as an offer to join Chico’s FAS, Inc. and your acceptance of that offer. The
following outlines the specifics:

     
Title:
  Brand President – Chico’s
 
   
Reporting to:
  President & CEO
 
   
Base Salary:
  $600,000.00 annually
 
   
Start Date:
  TBD
 
   
Sign On:
  $100,000.00, payable within 30 days of start date, less applicable taxes
(contingent upon receipt of signed repayment agreement).
 
   
Management Bonus Plan:
  Target of 80% of base salary earned during the performance period, which is
contingent upon the achievement of corporate financial objectives. The terms of
the bonus, including eligibility, payouts and objectives, may be modified from
time to time. You will be provided a bonus guarantee of 50% of target payable in
March 2010.
 
   
Stock Options:
  100,000 non-qualified stock options at Fair Market value to be issued during
the first open window period for stock acquisition after your date of hire.
These options will vest over a 3-year period, with one-third vesting each year
on the anniversary of the grant date. You will be eligible for additional equity
grants as determined by management.
 
   
Restricted Stock:
  A one-time grant of 30,000 shares of restricted stock to be issued during the
first open window period for stock acquisition after the grant date of hire.
These shares will vest over a three-year period with one-third vesting each year
on the anniversary of the grant date. You will be eligible for additional equity
grants as determined by management.
 
   
Severance:
  Per the terms of the Chico’s Fas, Inc. Executive Severance Plan, if we
terminate your employment without cause, you shall receive an amount equal to
twelve months of your annual base salary. (Please refer to attached Summary Plan
Document.)

 



--------------------------------------------------------------------------------



 



Page 2 

     
Time Off:
  You will be eligible for 20 days of Paid Time Off (PTO) for each full year of
employment.  This is an accrued benefit that you start to earn on your date of
hire. 
 
   
Annual Review:
  You will be eligible for the FY10 performance appraisal process prorated for
time in position.

You will also be eligible to participate in Chico’s FAS, Inc. comprehensive
benefits program outlined below:

     
Group Insurance
Plan:
  Medical/Dental/Vision
 
   
 
  Eligibility Date: Effective your first day of active employment
 
   
Life Insurance:
  Chico’s provides term insurance equal to 1X your base salary; in addition
Chico’s provides accidental death and dismemberment insurance equal to 1X your
base salary. Supplemental insurance is available for purchase.
 
   
 
  Eligibility Date: Effective your first day of active employment
 
   
401(k) Plan:
  Eligible deferral of 1-100% of your compensation (subject to an IRS maximum),
with a match of 50% of the first 6% of compensation you defer. You will be able
to roll over existing qualified funds immediately.
 
   
 
  Eligibility Date: First quarter after 12 months of employment
 
   
Deferred Compensation
Plan:
  As a highly compensated Associate of Chico’s, you will be immediately eligible
to participate in the Chico’s Deferred Compensation Plan. You will have the
opportunity to defer pre-tax compensation (less applicable FICA/Medicare tax
withholding). You may defer up to 80% of your base salary payable during the
current calendar year, and up to 100% of your bonus.
 
   
Stock Purchase Plan:
  Opportunity to purchase Chico’s stock directly from the company, two times a
year, in March and September.
 
   
 
  Eligibility Date: First offering period following one year of employment.
 
   
Relocation:
  In order to ensure a successful relocation, Chico’s FAS, Inc. will provide the
relocation assistance as detailed in the attached Tier I Relocation Program. In
accordance with this relocation policy, you will receive a miscellaneous
allowance of $10,000 less applicable taxes.

 



--------------------------------------------------------------------------------



 



Page 3

We hope you view this opportunity as a chance to have a positive impact on
Chico’s while enjoying a challenging and rewarding career. Nonetheless, please
understand that Chico’s FAS, Inc. is an at-will employer. That means that either
you or Chico’s are free to end the employment relationship at any time, with or
without notice or cause. By accepting our offer of employment, you acknowledge
the at-will nature of our relationship. This offer is contingent upon the
successful completion of references and background check. Additionally,
you represent that you are not a party to any agreement that would bar or limit
the scope of your employment with us. Finally, the offer is specifically
contingent on the approval of the company’s Board of Directors which, while
expected, cannot be guaranteed.
We are looking forward to having you on our Chico’s team. Let me be the first to
welcome you aboard! We are sure you will find it a challenging and rewarding
experience.
If you have any questions, please feel free to call me at (239) 274-4145.

Regards,
David F. Dyer
President & CEO 

 